Citation Nr: 1716256	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  09-15 295A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for limitation of left knee flexion prior to October 14, 2014.  

2.  Entitlement to an initial evaluation in excess of 20 percent for limitation of left knee extension.  



REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1979 to November 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  That rating decision awarded service connection for degenerative joint disease, with a 10 percent initial evaluation for each knee effective July 23, 2008.  

In May 2011, the Veteran testified at a Travel Board Hearing.  The Veterans Law Judge who presided over that hearing has since left the Board.  Therefore, the Board offered the Veteran the opportunity for another hearing before a Veterans Law Judge who would issue the decision with respect to his appeal, but he declined that opportunity in an April 2016 statement.  A transcript of the May 2011 hearing is of record.  

This case was previously before the Board in April 2012, September 2014, and May 2016.  In the September 2014 decision, the Board denied increased initial evaluation for the Veteran's right knee, remanded increased initial evaluation for his left knee, and remanded a total disability evaluation based on individual unemployability (TDIU).  While on remand, the Agency of Original Jurisdiction (AOJ) granted TDIU in a February 2015 rating decision.  When the case returned in May 2016, the Board denied an initial rating in excess of 20 percent for limitation of left knee extension; denied an initial rating in excess of 10 percent for limitation of left knee flexion prior to October 14, 2104; denied an initial rating in excess of 30 percent for limitation of left knee flexion effective October 14, 2014; and granted an increased rating from 10 percent to 20 percent for left knee instability.  

The Veteran appealed the Board's May 2016 decision to the United States Court of Appeals for Veterans Claims (Court).  In a February 2017 Order, the Court vacated the portion of the May 2016 Board decision denying an initial evaluation in excess of 20 percent for limitation of left knee extension and an initial evaluation in excess of 10 percent for limitation of left knee flexion prior to October 14, 2014, and remanded the matter to the Board for development consistent with the parties' January 2017 Joint Motion for Remand (Joint Motion).  In the Joint Motion, the Veteran explicitly abandoned his appeal as to an initial evaluation in excess of 30 percent for left knee limitation of flexion effective October 14, 2014, and an initial evaluation in excess of 20 percent for left knee instability, and the Court's order dismissed those issues.  Thus, the issues remaining on appeal are as listed above.  

This case consists entirely of documents in the Veterans Benefits Management System (VBMS).  The Board has reviewed all relevant documents in VBMS.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  The Veteran's Virtual VA claims file includes treatment records from the Durham, Fayetteville, and Salisbury VA Medical Centers (VAMCs).  

Since the Board's May 2016 decision, additional VA treatment records have been associated with the electronic claims file, and the Veteran has had a further VA examination of his knees in July 2016.  As stated above, Virtual VA includes further treatment records from the Durham, Fayetteville, and Salisbury VAMCs.  To the extent that the new VA treatment records and July 2016 VA examination report are relevant to the claims on appeal, this decision remands the claims for further development, and the AOJ will have the opportunity to consider the evidence submitted since the February 2015 supplemental statement of the case.  See 38 C.F.R. § 20.1304.

The issues of entitlement to service connection for hepatitis C, vertigo, Meniere's Disease, and a left little finger disorder have been raised by the record in a March 2013 statement, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 
The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As discussed above, the Court remanded this case to the Board pursuant to the January 2017 Joint Motion.  That Joint Motion argued that the Board's May 2016 decision included an inadequate statement of reasons and bases regarding the VA examination reports of record in light of the Court's holdings in DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 21 (2011); and Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board accordingly remands this case to the AOJ for an examination that adequately addresses the Veteran's functional limitation due to his service connected left knee disability.  

The Board also notes that in the September 2014 remand, the directives called for the AOJ to obtain records for treatment since January 2013 from the Birmingham VAMC.  Yet there are no treatment records from the Birmingham VAMC in the Veteran's electronic claims file.  Moreover, the Veteran reported in a June 2013 statement that following a November 2009 arthroscopy that he returned to Scotland Orthopedics, the Fayetteville VAMC, and the Durham VAMC for further treatment.  While he submitted December 2009 treatment records from Scotland Orthopedics, it is unclear if there are further private treatment records available.  Similarly, the earliest Durham VAMC treatment records available date from June 2010, so it also unclear if there may be earlier Durham VAMC treatment records available.  Therefore, while on remand, the AOJ should obtain any outstanding VA treatment records, and contact the Veteran regarding his authorization to obtain any outstanding private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left knee.  A specific request should be made for any records from Dr. HC of Caresouth Carolina and Dr. REC of Scotland Orthopedics.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also obtain any relevant, outstanding VA medical records, including any records from the Birmingham VAMC, the Durham VAMC for treatment prior to June 2010 and since July 2015, and the Fayetteville VAMC for treatment since July 2016.  

2.  After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected left knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records, post-service medical records, and statements.  

The examiner should report all signs and symptoms necessary for evaluation the Veteran's left knee disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees for the Veteran's right and left knees.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight bearing, and non-weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should further indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

The examiner must also express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  To the extent possible, this determination should be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  

A clear rationale for all opinions is required, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


